Citation Nr: 1755368	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  04-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from September 1955 to August 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The appeal was remanded for additional development by the Board in March 2006, March 2010, and May 2017.


FINDING OF FACT

The Veteran's right knee disability did not have its onset during, and is not the result of an injury, disease, or event in service; and arthritis of the right knee did not manifest itself to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letter sent to the Veteran in June 2004.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the prior Board remands, the Board instructed the AMC to make a more thorough attempt to obtain the Veteran's service treatment records and related morning reports, as it appeared that some of the Veteran's records were destroyed in a July 1973 fire at the National Personnel Records Center (NPRC).  Under such circumstances, VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

38 U.S.C. § 5103A (b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonable certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact. 

In June 2010, the Veteran provided clarification on the locations at which he served.  In September 2014, NPRC searched using the information provided by the Veteran and nonetheless indicated that a full search could not be conducted without providing additional organization information (company or battery and type of battalion or regiment).  By November 2015 letter, VA informed the Veteran that efforts to obtain STRs were unsuccessful and requested he provide additional organization information (company or battery and type of battalion or regiment).  In March 2016, the Surgeon General of the Army responded that they possess no records for the Veteran.  By April 2016 letter, VA informed the Veteran of the efforts made to obtain his STRs and of the finding that the records are unavailable for review; the Veteran was requested to submit the records if he had them.  In May 2016, the Veteran replied that he does not have his original military records.  With these efforts, the Board finds compliance under 38 U.S.C. § 5103A (b)(3) and that prior remand instructions are complete, as it is reasonably certain that the STRs do not exist or that further efforts to obtain those records would be futile.

VA and private treatment records are associated with the claims file.  VA provided a relevant examination in June 2017.  The examiner's opinion provides an adequate basis for the Board to decide the claim.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

On a VA examination in August 1978 the Veteran reported having injured his right knee in service when a mortar's base plate fell off a jeep and struck him.  He reported that X-rays at that time were negative but that he had experienced right knee pain on and off since the injury.  On examination, right knee motion was from zero to 130 degrees.  There was no tenderness to the right knee.  Right knee X-ray was negative.  The impression was history of right knee contusion.

A September 2003 VA treatment record noted mild right knee effusion, along with the Veteran's reported history of trauma in military service many years ago.  A January 2004 treatment record noted degenerative joint disease and possible tendinitis of the knee.

On a June 2004 statement, a private physician stated that he had treated the Veteran for a knee disability since 1992.  The physician stated that the Veteran had limitation of motion, pain and a limp, and referred to the Veteran's reported history of an in-service knee injury.  Review of the records obtained from this physician showed that the first right knee complaint was in June 2003.

A VA examination was conducted in June 2017.  The examiner noted that the Veteran had degenerative joint disease of both knees which had been diagnosed by X-ray in 2003 (right knee) and 2007 (left knee).  The examiner opined that the Veteran's current degenerative joint disease of the right knee was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA physician noted that in September 2003 the Veteran had reported mild right knee effusion with history of trauma in military service many years ago.  The physician noted that this was 46 years after the alleged injury.  He noted that there was no evidence in the record of continuity of treatment for the right knee within five years of being released from service; that medical records were silent for the condition for at least 10 years after service; and that the first time the Veteran received treatment from VA was more than 40 years after service:

After reviewing all medical records, there is no evidence to suggest a direct nexus of causality between military service injuries to the present actual bilateral knee condition.  Right knee injury reported by Veteran during service was acute and transitory which improved with proper treatment given.  No objective evidence of continuity of treatment for condition claimed at least within 5 years after being released from active service.  Right and left knee osteoarthritis with joint effusion are a chronic condition that tends to progressively worsen over time with natural aging process and/or due to repetitive trauma.  This is a long-standing process.  Actual bilateral knee condition are more likely than not caused by age, obesity, and occupational history (work as a handy-man for more than 20 years), all of which predispose to develop degenerative joint disease (osteoarthritis).  

There is significant evidence on medical literature that support the fact that actual bilateral knee conditions are considered part of normal aging process in patients older than 40 years old.  It is worth to mentioned that current bilateral knee conditions were diagnosed by X-ray several years after active duty service.  As mentioned before, the findings on both knees are more likely than not related to the natural process of aging.  

The Board finds that the preponderance of the probative evidence is against the claim for service connection for a right knee disability.  

The Board finds that the opinion of the VA examiner, which was provided after reviewing the claims file and a clinical examination of the Veteran, is persuasive and highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The VA physician noted that the Veteran's in service knee injury appeared to have been acute and to have improved with proper treatment; that the record did not show continuity of treatment for many years after service; and that the Veteran's current degenerative joint disease of both knees was consistent with aging.  

In contrast, the Board finds the June 2004 statement from the private physician to be less probative.  The physician referred to the Veteran's history of an inservice knee injury but did not specifically attribute the current right knee disability to such injury.

The Board acknowledges that the Veteran has reported a right knee injury during service, with current pain that he believes is related to the inservice injury.  The Veteran is competent to report that he injured his knee in service.  However, the August 1978 VA examination and X-ray report, dated more than 20 years after service, show an essentially normal right knee.  

The current examination notes degenerative joint disease of both knees.  The VA examiner specifically stated that that condition of the knees was consistent with the Veteran's age and not to an in-service right knee injury decades earlier.  

Nevertheless, the Board acknowledges the Veteran's contention that his current degenerative joint disease of the right knee is related to his service.  However, the Veteran is not competent to provide a nexus opinion for his current knee condition in this specific case because it is medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence is competent when it describes symptoms or contemporaneous medical diagnosis).  While it may be intuitive that an in-service event led to eventual arthritis many years later, the Veteran's lay opinion is given little evidentiary weight in comparison to the medical expert's opinion.

The Board notes that, although the Veteran's arthritis of the right knee is considered to be a disease for which presumptive service connection could be warranted under 38 C.F.R. § 3.309(a), there is no evidence of record that shows that his arthritis manifested to a compensable degree within one year after discharge from service.  Indeed, the medical evidence of record indicates that the Veteran was first diagnosed with degenerative arthritis of the knees decades after his period of service.  Significantly, the August 1978 X-ray of the right knee did not show arthritis.

In sum, the most probative evidence of record indicates that the Veteran's current disability of arthritis of the right knee is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


